Citation Nr: 1022476	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-39 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disability and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral knee arthritis and if so, whether the claim should 
be granted.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from May 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  

In February 2009, the Veteran testified at a videoconference 
hearing before a Decision Review Officer.  A transcript of 
this hearing is of record.

In May 2010, the Veteran testified and a friend of the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
also is of record.

The RO addressed the merits of the Veteran's claims for 
service connection for the Veteran's bilateral knee and back 
problems.  However, regardless of the RO's actions, given the 
previous denials of the claims for service, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection.  
This matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

The Board notes that the Veteran also initiated an appeal of 
a December 2002 rating decision assigning an initial rating 
of 10 percent for posttraumatic stress disorder, and he was 
afforded a Statement of the Case on this issue in September 
2003.  The disability rating was subsequently increased to 30 
percent in a June 2005 decision of a Decision Review Officer.  
The record does not reflect that the Veteran perfected his 
appeal by filing a substantive appeal in response to the 
Statement of the Case.  The PTSD issue has not been certified 
for consideration by the Board, and it was not identified as 
an issue on appeal by the Veteran or his representative at 
the videoconference hearing before the undersigned Veterans 
Law Judge.  The Board will limit its consideration 
accordingly.

The issue of entitlement to a TDIU is addressed in the REMAND 
that follows the order section of this decision.

FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 2003, a 
prior denial of service connection for bilateral knee 
arthritis was continued; the subsequently received evidence 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.

2.  In an unappealed rating decision issued in November 2005, 
a prior denial of service connection for low back disability 
was continued; the subsequently received evidence includes 
evidence that is not cumulative or redundant of evidence 
previously of record, that relates to unestablished facts 
necessary to substantiate the claim, and that is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.


3.  The Veteran's current low back disability and bilateral 
knee arthritis are related to his active service.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the Veteran's claim for service connection for low back 
disability and bilateral knee arthritis. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2009).

2.  The Veteran's low back disability and bilateral knee 
arthritis were incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his entitlement to service 
connection for low back disability and bilateral knee 
arthritis  Therefore, no further development with respect to 
the matters decided herein is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 
(2009).

II. Analysis

New and Material Evidence

In an unappealed rating decision issued in January 2003, the 
RO continued a prior denial of service connection for 
bilateral knee arthritis.  In an unappealed rating decision 
issued in November 2005, the RO continued a prior denial of 
service connection for low back disability.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran and a friend provided testimony at the 
videoconference hearing before the undersigned Veterans Law 
Judge that is not cumulative or redundant of the evidence 
previously of record and is sufficiently probative to 
establish a reasonable possibility of substantiating the 
claims.  Therefore, the testimony is new and material and 
reopening of the claims is in order.

Entitlement to Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by the veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Service connection for a 
combat-related injury may be based on lay statements alone, 
but the competent and credible evidence must still show a 
current disability and a nexus to service.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Concerning the Veteran's testimony that he incurred injuries 
to his back and knees while jumping from a torpedoed ship to 
the deck of another ship while in the English Channel, the 
Board finds that sufficient evidence to determine such in-
service injury occurred has been associated with the claims 
files.  In this regard, the Board notes that service 
personnel records indicate that the Veteran served with the 
66th Infantry Division at the time of the sinking of the S.S. 
Leopold and the Veteran has submitted a copy of a page from a 
book on which he is listed as being on the S.S. Leopold at 
the time of the sinking.  The Board additionally notes that 
blog entries from the internet indicate that many of the 
survivors of the sinking jumped from the deck of the S.S. 
Leopold to the deck of a British destroyer.  Thus, the Board 
concedes the Veteran's in-service injuries.

Concerning a nexus between the Veteran's current bilateral 
knee disabilities and active service, the Board notes that a 
September 2002 VA examiner indicated that the Veteran's 
direct impact injury to his knees was the beginning of his 
current degenerative joint disease.

Concerning the Veteran's contentions about his low back 
disability being related to active service, the Veteran has 
contended since at least 1980 that he received continuous 
treatment for back problems since service, to include 
treatment from 1947 to 1955 with Dr. B and with Dr. J from 
1955 to 1975, overlapping with another Dr. B from 1964 to 
1980.  The Board notes that a July 1978 private treatment 
note indicates that the Veteran had osteoarthritis of the 
lumbosacral spine, chronic in nature.  Additionally, various 
lay statements as well as lay testimony support the Veteran's 
contentions that he has had a chronic back condition since 
active service.  As the Veteran has credibly described 
chronic symptomatology since an in-service combat related 
injury which supports a later diagnosis, he must be service-
connected for such condition.

Thus, affording the Veteran the benefit of the doubt, the 
Board finds that the Veteran is entitled to service 
connection for low back disability and bilateral knee 
arthritis.  


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for low back disability is 
granted.

Entitlement to service connection for low back disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for bilateral knee arthritis 
is granted.

Entitlement to service connection for bilateral knee 
arthritis is granted.
 

REMAND

The Veteran asserts that he cannot maintain gainful 
employment due to his service-connected disabilities.  In 
view of the Board's foregoing grant of service connection for 
low back and bilateral knee disabilities, the originating 
agency must rate these disabilities and readjudicate the TDIU 
issue before the Board decides the TDIU issue

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake any 
development it determines to be warranted, 
and then rate the Veteran's service-
connected low back and bilateral knee 
disabilities.

2.  Then, the RO or the AMC should 
readjudicate the Veteran's TDIU claim it 
has not been rendered moot.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative, should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).




As noted above this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


